ROSS, Senior Circuit Judge,
dissenting.
I respectfully dissent. The majority holds that Phillips’ duty to warn the Dona-hues was properly submitted to the jury. It reaches this conclusion despite the fact that Phillips sold its product in huge storage tanks to Williams Pipeline; despite the fact that Williams Pipeline had been in the propane business for more than thirty years, had sophisticated chemists on its staff who knew that hydrocarbons (of which ethyl mercaptan is one) had a tendency to oxidize, and possessed material safety data sheets furnished by Phillips listing oxidizing materials incompatible to ethyl mercaptan as part of an employee safety manual; and despite Ronald Donahue’s testimony that he smelled a fleeting “faint whiff” of what he identified as LP gas on the stairs to the basement of the farmhouse the day before the explosion. I cannot agree that the bulk supplier/learned intermediary doctrine does not apply in Missouri and would reverse and remand the case with directions to submit Phillips’ tendered instruction D to the jury.
Other jurisdictions have applied the bulk supplier/learned intermediary defense in this situation. See Parkinson v. California Co., 255 F.2d 265, 268-69 (10th Cir.1958) (defendant manufacturer’s evidence, inter alia, that literature and trade publications read by or available to propane retailers contained information on chemical reaction sufficient where retailers knew, or in the exercise of reasonable diligence should have known, that reaction could possibly destroy propane’s odor); Jones v. Hittle Serv., Inc., 219 Kan. 627, 549 P.2d 1383, 1394 (1976) (where product is sold in bulk, manufacturer fulfills duty to ultimate customer when he ascertains that distributor is adequately trained, is familiar with properties of gas and safe methods of handling, and is capable of passing on his knowledge to customers); Hendrix v. Phillips Petroleum Co., 203 Kan. 140, 157, 453 P.2d 486, 499 (1969) (it was Phillips’ duty to ascertain that intermediary had been instructed to extent that it had reasonable knowledge under the circumstances, including ability to give appropriate advice to customers).
Because the gas was shipped in bulk, rather than individual units, it was obviously impossible for Phillips to affix a warning to the product which would reach the ultimate customer. The bulk wholesaler has no way of telling who the ultimate purchaser might be, and has no package on which to endorse any warning. Phillips cannot be held liable for its intermediary’s failure to *1015take advantage of, use, or impart to others information already within the intermediary’s knowledge. Hence, Phillips’ duty stopped with its vendee, Williams Pipeline. As a manufacturer, Phillips owes no duty to warn the ultimate customer and further, its failure to do so does not render the product defective. This is especially true when, as in this case, the plaintiff did not even purchase the gas but moved into a vacant house, the former tenants of which had purchased the gas from a dealer supplied by Williams.
Finally, I note that a warning that propane may be odorless in some circumstances would have had no effect here as Ronald Donahue actually smelled the gas in the area a day earlier.
Regardless, I submit that since it was impossible for Phillips to make the product carry its own message, whether or not Phillips was delinquent in training its distributor Williams Pipeline, should have been submitted to the jury as Phillips’ tendered instruction D.